 8:19-cv-00473-RGK-PRSE Doc # 41 Filed: 02/26/21 Page 1 of 2 - Page ID # 350




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

PHILLIP E. SMITH,

                    Plaintiff,                              8:19CV473

       vs.

CITY OF GRAND ISLAND, a political                             ORDER
subdivision of the State of Nebraska;
DEAN ELLIOTT, individually as patrol
captain and supervisor of the Grand Island
police department; JUSTIN ROEHRICH,
individually as an employee of the city of
Grand Island and an officer with the Grand
Island police department; BRADLEY
BROOKS, individually as an employee of
the city of Grand Island and sergeant with
the Grand Island police department; and
JOSE RODRIGUEZ, individually as an
employee of the city of Grand Island and
an officer with the Grand Island police
department;

                    Defendants.


       This matter is before me on Defendants’ Motion to Continue Progression
Order. (Filing 38.) Defendants ask the court to continue the Pretrial Conference and
other progression deadlines in the court’s Amended Order Setting Schedule for Case
Progression (filing 23) and Order (filing 27) by at least 90 days. Upon consideration,

       IT IS ORDERED that Defendant’s Motion to Continue Progression Order
(filing 38) is granted on the following terms:

      1.     The progression schedule (filings 23 & 27) is modified to provide that:
 8:19-cv-00473-RGK-PRSE Doc # 41 Filed: 02/26/21 Page 2 of 2 - Page ID # 351




            a.     All depositions, whether or not they are intended to be used at
                   trial, shall be completed by May 17, 2021.

            b.     Motions to compel discovery shall be filed on or before May 31,
                   2021.

            c.     All dispositive motions shall be filed on or before June 14, 2021.

       2.    In all other respects, the progression order is stayed, and the Final
Pretrial Conference scheduled for June 22, 2021, is continued until further order of
the court.

      Dated this 26th day of February, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
